      Case 3:19-cv-00129-DLH-ARS Document 21 Filed 07/09/19 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NORTH DAKOTA
                                       FARGO DIVISION

CLARK EQUIPMENT COMPANY,                              )
                                                      )
               Plaintiff,                             )
                                                      )
vs.                                                   )
                                                            CIVIL ACTION
                                                      )
                                                            FILE NO.: 3:19-CV-00129-ARS
FIFTH THIRD BANK; and JOHN DOE,                       )
                                                      )
               Defendants.                            )
                                                      )
                                                      )

                             NOTICE OF VOLUNTARY DISMISSAL

       Plaintiff CLARK EQUIPMENT COMPANY hereby gives notice of its voluntary dismissal

of this action pursuant to Fed.R.Civ.Proc. Rule 41(a)(1)(A)(i) without prejudice.

       Respectfully Submitted, this 9th day of July 2019.

                                               CARLOCK, COPELAND & STAIR, LLP


                                               By:    /s/Mark D. Lefkow_____________________
                                                      MARK D. LEFKOW
                                                      Georgia Bar No. 004289
                                                      (Admitted Pro Hac Vice)

                                                      Attorneys for Plaintiff Clark Equipment
                                                      Company

 191 Peachtree Street, N.E.
 Suite 3600
 Atlanta, Georgia 30303
 Phone: (404) 522-8220
 Fax: (404) 523-2345
 Email: mlefkow@carlockcopeland.com
        jdeere@carlockcopeland.com
